DETAILED ACTION
	This is the first Office action on the merits. Claims 1-4 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed February 27, 2019 was received and considered by the Examiner.

Drawings
Figures 7, 8A, and 8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0283317 A1 (Soucy et al.).
Regarding Claim 1, Soucy et al. discloses an elastic crawler (Para. [0044]; Figures 4-6, endless track 120) comprising: a crawler body (track body 124) made of an endless elastic body depressed by roller wheels (150) having left and right tread surfaces (Para. [0051]; first section 151 and second section 152); wherein an inclined surface (Figure 5 shows an inclined surface shown generally at 127) is formed on one side portion in relation to a center position in a crawler width direction on a ground-contact surface side (ground-engaging surface 126) of the crawler body toward a vicinity of one side end edge (first lateral edge 131 or second lateral edge 132) in the crawler width direction, wherein the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in a height direction from a certain position within a certain extent ranging from an outer side of an inner tread surface of the roller wheels to an inner side of the outer tread surface (it can be seen in Figure 5 that the inclined surface reduces the thickness 133), and wherein the inclined surface does not contact a ground when traveling on a flat surface and one side portion (first lateral edge 131 or second lateral edge 132) of the crawler body does not contact the ground over an entire circumference when traveling on a flat surface (Para. [0016], [0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. in view of JP 2010089644 A (Ueno).
Regarding Claim 2, Soucy et al. discloses the elastic crawler of claim 1, as discussed above. Soucy et al. further discloses ground engaging lugs can come in a plurality of shapes according to the intended use of the track (Para. [0016]).
However, Soucy et al. does not disclose the inclined surface of the crawler body is formed in a curved surface.
Ueno teaches a crawler belt body (Figure 9; 3D) with curved surfaces 22D (Para. [0046] of original publication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ground engaging lugs disclosed by Soucy et al. to have a curved surface, as taught by Ueno, in order to accommodate multiple types of inclined surfaces. For example, an excavator working on uneven terrain would have curved lug surfaces to avoid stress concentrated at the outer edge.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. in view of US Patent 5,131,731 (Johnson).
Regarding Claim 3, Soucy et al. discloses a crawler-type travel device (Figure 4, vehicle 100) comprising an elastic crawler (Para. [0044]; Figures 4-6, endless track 120) having a crawler body (track body 124) made of an endless elastic body depressed by roller wheels (150) having left and right tread surfaces (Para. [0051]; first section 151 and second section 152); a plurality of lugs (127) being disposed on a ground contact surface (outer surface 126) of the crawler body (Para. [0048]), wherein an inclined surface (Figure 5 shows an inclined surface shown generally at 127) is formed on one side portion in relation to a center position in a crawler width direction on a ground-contact surface side (126) of the crawler body toward a vicinity of one side end edge (first lateral edge 131 or second lateral edge 132) in the crawler width direction, wherein the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in a height direction from a certain position within a certain extent ranging from an outer side of an inner tread surface of the roller wheels to an inner side of the outer tread surface (it can be seen in Figure 5 that the inclined surface reduces the thickness 133), wherein the inclined surface does not contact a ground when traveling on a flat surface and one side portion of the crawler body does not contact the ground over an entire circumference when traveling on a flat surface (Para. [0016], [0048]).
Soucy et al. does not explicitly disclose the elastic crawler being mounted in a manner that the inclined surface formed on one side portion in relation to the center position in the crawler width direction of the crawler body is located outside a vehicle body.
Johnson teaches a skid steer vehicle (Figure 1; 10) having an endless track (Figures 1-4; 14) that includes traction lugs 26 spaced along the outside thereof (Col. 2 lines 60-64; Col. 3 lines 6-17). It can be seen in Figures 2-4 that the lugs 26 have an inclined surface on the outer side of the track 14, and one inclined surface is located outside of the vehicle 10 in Figure 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crawler body disclosed by Soucy et al. to have the inclined .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. in view of Ueno and further in view of Johnson.
Regarding Claim 4, Soucy et al. discloses a crawler-type travel device (Figure 4, vehicle 100) comprising an elastic crawler (Para. [0044]; Figures 4-6, endless track 120) having a crawler body (track body 124) made of an endless elastic body depressed by roller wheels (150) having left and right tread surfaces (Para. [0051]; first section 151 and second section 152); a plurality of lugs (127) being disposed on a ground contact surface (outer surface 126) of the crawler body (Para. [0048]), wherein an inclined surface (Figure 5 shows an inclined surface shown generally at 127) is formed on one side portion in relation to a center position in a crawler width direction on a ground-contact surface side (126) of the crawler body toward a vicinity of one side end edge (first lateral edge 131 or second lateral edge 132) in the crawler width direction, wherein the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in a height direction from a certain position within a certain extent ranging from an outer side of an inner tread surface of the roller wheels to an inner side of the outer tread surface (it can be seen in Figure 5 that the inclined surface reduces the thickness 133), wherein the inclined surface does not contact a ground when traveling on a flat surface and one side portion of the crawler body does not contact the ground over an entire circumference when traveling on a flat surface (Para. [0016], [0048]).
Soucy et al. further discloses ground engaging lugs can come in a plurality of shapes according to the intended use of the track (Para. [0016]).

Ueno teaches Ueno teaches a crawler belt body (Figure 9; 3D) with curved surfaces 22D (Para. [0046] of original publication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ground engaging lugs disclosed by Soucy et al. to have a curved surface, as taught by Ueno, in order to accommodate multiple types of inclined surfaces. For example, an excavator working on uneven terrain would have curved lug surfaces to avoid stress concentrated at the outer edge.
Soucy et al. and Ueno do not disclose the elastic crawler being mounted in a manner that the inclined surface formed on one side portion in relation to the center position in the crawler width direction of the crawler body is located outside a vehicle body.
However, Johnson teaches a skid steer vehicle (Figure 1; 10) having an endless track (Figures 1-4; 14) that includes traction lugs 26 spaced along the outside thereof (Col. 2 lines 60-64; Col. 3 lines 6-17). It can be seen in Figures 2-4 that the lugs 26 have an inclined surface on the outer side of the track 14, and one inclined surface is located outside of the vehicle 10 in Figure 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crawler body disclosed by Soucy et al. and Ueno to have the inclined surface located outside a vehicle body, as taught by Johnson, in order to adapt to an incline in terrain on either side of the vehicle. For example, an excavator working on uneven terrain would need a crawler with angled surfaces to maintain stability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose elastic crawlers for a tracked vehicle similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617